NO. 12-10-00236-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ANTHONY RAY FREEMAN,                          §               APPEAL FROM THE THIRD
APPELLANT

V.                                            §               JUDICIAL DISTRICT COURT

JOHN S. FRESHOUR AND
CAROLYN RANDLE,
APPELLEES                                     §               ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Appellant Anthony Ray Freeman, proceeding pro se, appeals from the trial court’s order
dismissing his suit pursuant to Chapter 14 of the Texas Civil Practice and Remedies Code. On
appeal, he raises two issues. We affirm.


                                           BACKGROUND
       Anthony Ray Freeman, an inmate in the Texas Department of Criminal Justice-
Institutional Division (“TDCJ”), filed a Step 1 grievance with TDCJ against two correctional
officers, John S. Freshour and Carolyn Randle. In the grievance, Freeman alleged that Freshour
and Randle confiscated his property. In November 2009, TDCJ responded to Freeman’s Step 1
grievance. Freeman, unhappy with TDCJ’s response, filed a Step 2 grievance. TDCJ responded
to his Step 2 grievance on December 16, 2009.
       On February 9, 2010, Freeman filed a pro se in forma pauperis civil suit against Freshour
and Randle, alleging that both officers deprived him of his property without due process or just
compensation in violation of the United States Constitution. Freeman attached an affidavit
relating to previous filings and a notice of exhaustion of administrative filings to his suit. In the



                                                  1
notice of exhaustion of administrative filings, he stated that he did not receive TDCJ’s response
to his Step 2 grievance until January 11, 2010.
        On April 27, 2010, without conducting a hearing, the trial court found that Freeman
failed to file suit before the thirty-first day after receiving the written decision from the grievance
system as required under Section 14.005 of the Texas Civil Practice and Remedies Code.
Consequently, the trial court determined that Freeman’s suit was frivolous or malicious, and
dismissed his suit against Freshour and Randle without prejudice. This appeal followed.


                                   DISMISSAL OF FREEMAN’S SUIT
        In his first issue, Freeman argues that the trial court abused its discretion in dismissing his
suit.
Standard of Review
        We review the trial court’s dismissal of an in forma pauperis suit under an abuse of
discretion standard. Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App.–Waco 1996, no writ).
A trial court abuses its discretion if it acts arbitrarily, capriciously, and without reference to any
guiding rules or principles. Lentworth v. Trahan, 981 S.W.2d 720, 722 (Tex. App.–Houston
[1st Dist.] 1998, no pet.). We will affirm a dismissal if it was proper under any legal theory. See
Johnson v. Lynaugh, 796 S.W.2d 705, 706-07 (Tex. 1990); Birdo v. Ament, 814 S.W.2d 808,
810 (Tex. App.–Waco 1991, writ denied).             The trial courts are given broad discretion to
determine whether a case should be dismissed because (1) prisoners have a strong incentive to
litigate; (2) the government bears the cost of an in forma pauperis suit; (3) sanctions are not
effective; and (4) the dismissal of unmeritorious claims accrue to the benefit of state officials,
courts, and meritorious claimants. See Montana v. Patterson, 894 S.W.2d 812, 814-15 (Tex.
App.–Tyler 1994, no writ).
Applicable Law
        Chapter 14 of the Texas Civil Practice and Remedies Code controls suits brought by an
inmate in which the inmate has filed an affidavit or unsworn declaration of inability to pay
costs.1 TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (Vernon 2002); Hickson, 926 S.W.2d at
398. The inmate must comply with the procedural requirements set forth in Chapter 14. See


        1
        Chapter 14 does not apply to an action brought under the Texas Family Code. TEX. CIV. PRAC. & REM.
CODE ANN. 14.002(b) (Vernon 2002).

                                                    2
TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004, 14.005 (Vernon 2002). Failure to
fulfill those procedural requirements will result in the dismissal of an inmate’s suit. See id.
§ 14.003 (Vernon 2002); Brewer v. Simental, 268 S.W.3d 763, 767 (Tex. App.–Waco 2008, no
pet.) (citing Bell v. Texas Dep’t of Crim. Justice-Institutional Div., 962 S.W.2d 156, 158 (Tex.
App.–Houston [14th Dist.] 1998, pet. denied)).
        One of these procedural requirements is that, under Section 14.004, an inmate who files
an affidavit or unsworn declaration of inability to pay costs shall file a separate affidavit or
declaration


        (1) identifying each suit, other than a suit under the Family Code, previously brought by the person and in
            which the person was not represented by an attorney, without regard to whether the person was an
            inmate at the time the suit was brought; and

        (2) describing each suit that was previously brought by:

              (A) stating the operative facts for which relief was sought;

              (B) listing the case name, cause number, and the court in which the suit was brought;

              (C) identifying each party named in the suit;

              (D) and stating the result of the suit, including whether the suit was dismissed as frivolous or
                  malicious under Section 13.001 or Section 14.003 or otherwise.


TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a).
        The inmate must always include a sufficient description of the operative facts of prior
suits, because that is the only way in which a court may evaluate whether the prior suit is
substantially similar to the present suit. See Bell, 962 S.W.2d at 158; Clark v. Unit, 23 S.W.3d
420, 422 (Tex. App.–Houston [1st Dist.] 2000, pet. denied) (stating that although appellant “did
list previous filings, he did not state the operative facts for which relief was sought in those
suits[, and] [w]ithout this information, the trial court was unable to consider whether [appellant's]
current claim is substantially similar to a previous claim”). The inmate's failure to sufficiently
describe the operative facts of his past suits in his affidavit entitles the trial court to presume that
the instant suit is substantially similar to one previously filed by the inmate, and therefore,
frivolous. See Bell, 962 S.W.2d at 158. Accordingly, a trial court may dismiss an indigent
inmate's suit as frivolous or malicious when an inmate fails to comply with the statutory
requirements of Section 14.004. See id.


                                                           3
Discussion
         Here, Freeman filed an affidavit related to previous filings, stating that he has filed at
least four previous civil actions. He failed, however, to provide all of the required information
regarding these previous filings. Specifically, Freeman failed to provide the operative facts for
which relief was sought, the case names, the cause numbers, and the parties named in the suits.
See TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a)(2). An inmate’s duty pursuant to Section
14.004 requires full disclosure of all previous cases.              See id.   By providing only limited
information regarding his previous suits, Freeman failed to comply with the requirements of
Section 14.004. See id. Therefore, the trial court was entitled to presume that the instant suit is
substantially similar to the prior filings that Freeman failed to sufficiently describe. See Clark,
23 S.W.3d at 422; Bell, 962 S.W.2d at 158. Accordingly, we overrule Freeman’s first issue.
         Because we have determined that the trial court could have properly dismissed Freeman’s
suit for failing to comply with the requirements of Section 14.004, we need not address his
second issue in which he contends that Section 14.005 is unconstitutional as applied to him. See
TEX. R. APP. P. 47.1.


                                                    DISPOSITION
         Having overruled Freeman’s first issue, we affirm the judgment of the trial court.


                                                                BRIAN HOYLE
                                                                  Justice



Opinion delivered August 10, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           4